Citation Nr: 0002798	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-22 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound (SFW) of the left 
anterior leg.  

2. Entitlement to an increased rating for residuals of a 
shell fragment wound (SFW) of the left upper arm, with 
retained metallic fragment, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from January 1968 to 
September 1971, with 182 days lost from August 1969 to 
January 1970 and 412 days lost from January 1970 to March 
1971.  The veteran is unrepresented in his current appeal.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1994 rating 
decision, in which the RO denied the veteran an increased 
(compensable) rating for residuals of a SFW of the left 
anterior leg and left upper arm.  The granting of service 
connection was effective from September 1971.  In addition, 
the RO denied the veteran service connection for a back 
disorder.  The veteran filed an NOD in March 1994, and the RO 
issued an SOC in April 1994.  The veteran filed a substantive 
appeal in June 1994.  In a January 1995 rating decision, the 
RO increased the veteran's disability rating for a SFW of the 
left upper arm to 10 percent, with an effective date from 
February 1993.  A supplemental statement of the case (SSOC) 
was issued that same month.  Subsequently, the veteran's 
appeal came before the Board, which, in a March 1998 
decision, denied the veteran's claim for service connection 
for a back disorder, and remanded the issues with respect to 
residuals of a SFW of the left anterior leg and left upper 
arm to the RO for additional development.  An SSOC was issued 
in July 1999.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has not contended that his left anterior leg 
scar limits the function of any particular body part.  

3. Upon VA examination in March 1999, the veteran's left leg 
exhibited a scar over the mid-shaft of the tibia, and the 
scar did not evidence a lack of sensation or tenderness to 
palpation or percussion, and the examiner reported a lack 
of any discernable left leg deficit.  

4. The veteran's service medical records did not reflect that 
his left upper arm exhibited muscular, vascular, or 
neurological damage as a result of his shell fragment 
wound.  

5. During a separation medical examination in May 1971, the 
veteran complained of intermittent pain and weakness in 
his left upper arm.

6. Upon VA examinations in November 1994 and September 1998, 
clinical examination of the veteran's left upper arm, 
including associated muscle and nerve groups, revealed 
normal findings, with the left arm scar site not painful 
or tender to palpation.  

7. The medical evidence of record does not demonstrate that 
the veteran's left upper arm is functionally impaired as a 
result of his SFW scar.  






CONCLUSIONS OF LAW

1. The schedular criteria for an increased (compensable) 
rating for residuals of a SFW of the left anterior leg are 
not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.118, Diagnostic Code 7805 (1999).

2. The schedular criteria for a disability rating greater 
than 10 percent for residuals of a SFW of the left upper 
arm, with retained metallic fragment, are not met.  38 
U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.118, 
Diagnostic Code 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in October 1968, he  incurred a shell fragment wound to 
his left upper arm and left anterior leg, after a .45 caliber 
round exploded in a campfire.  A Clinical Record Cover Sheet 
(DA Form 8-275-3), noted a diagnosis of fragment wound of the 
left arm, without artery or nerve involvement.  Medical 
treatment included debridement of the wound at the left 
biceps under local anesthesia (Lidocaine).  The veteran was 
noted to have convalesced and returned to duty.  No treatment 
was noted for the left anterior leg.  

In May 1971, the veteran was medically examined for purposes 
of separating from active service. He complained of 
intermittent pain in his left arm since his injury in 
Vietnam, with an increase in pain frequency when the left arm 
was strained.  The examiner noted that there had been no 
paresthesias or decrease in use of the left arm since the 
injury.  The left arm scar was reported to be tender.  In 
addition, it was noted that the veteran had sustained a 
superficial SFW to the left shin at the same time he 
sustained the SFW to the left upper arm.  On clinical 
evaluation, no physical deficits were reported. 

In October 1971, following his release from active service, 
the veteran was service connected for residuals of a SFW to 
the left upper arm, with retained metal fragment, as well as 
residuals of a SFW to the left anterior leg.  

In March 1993, the RO received Dorn Veterans' Hospital 
treatment records, dated from November 1992 to March 1993.  
In particular, a treatment record, dated in January 1993, 
noted the veteran's complaint of left arm pain.  In February 
1993, the veteran was noted to complain of an aching pain in 
his left elbow.  The elbow was noted to have a normal range 
of motion without effusion, and deep tendon reflexes were 2+ 
bilaterally.  A March 1993 treatment report noted an 
assessment of degenerative joint disease of the left elbow.  

In December 1993, the veteran was medically examined for VA 
purposes.  He was noted to be right-hand dominant, and 
reported problems with his left arm, primarily with cold 
intolerance.  The veteran also reported that he worked in 
construction, and that he had a history of problems with pain 
and loss of strength in his left upper arm, along with a 
decrease in strength in his left hand. On clinical 
evaluation, there was a full range of motion in his left 
elbow.  He also had full supination and pronation, with 
restriction of motion at the hand and wrist.  The veteran was 
noted to have a small scar over the anteromedial upper arm, 
3.5 cm x 5 mm, which was slightly repressed but not fixed to 
the underlying skin.  In addition, it was noted that the 
anterior muscles of the upper arm had been penetrated but 
there had been no obvious muscle loss.  There were no 
reported adhesions.  Furthermore, the veteran was found to 
have normal strength in the upper arm in both the biceps and 
triceps area, with no evidence of pain on palpation or muscle 
hernia.  An associated X-ray revealed a small foreign body in 
the anterior arm, which measured 2-3 mm.  The examiner's 
impression was of a previous shrapnel wound to the left arm, 
with minimal evidence of scarring or tissue loss or 
penetration, and no evidence of limitation of muscle strength 
or motion from injury.  


Thereafter, the RO received Dorn Veterans' Hospital and 
Greenville outpatient clinic (VAOPC) treatment records, dated 
from May 1981 to November 1993.  Those records noted the 
veteran's complaints and treatment for left upper arm pain 
and weakness.  In particular, a February 1993 X-ray report 
noted shrapnel in the soft tissues of the distal upper arm, 
as well as an osteoarthritic change involving the coronoid 
process of the ulna.  

In May 1994, the veteran submitted additional medical records 
to RO.  In particular, a progress note, dated in February 
1993, noted the veteran's complaint of chronic left arm pain.  
The veteran was noted to be employed doing manual labor, and 
it was reported that he complained of his left upper arm 
aching at the shrapnel site after he finished working for the 
day.  On clinical evaluation, there was a well-healed scar 
site, normal range of motion of the left arm, and a slight 
decrease in sensation distal to the wound.  

In June 1994, the veteran submitted a VA Form 9 (Appeal to 
the Board of Veterans' Appeals), dated that same month.  He 
reported that his left arm had been causing him pain and 
problems for 26 years.  With respect to his left leg, the 
veteran reported that there was a scar and that he 
experienced pain in his leg which he had not experienced 
prior his duty in Vietnam.  

In November 1994, the veteran again underwent VA medical 
examination.  He reported having developed left elbow pain 
and weakness, as well as subjective left hand numbness, over 
the years following his injury in service.  The examiner 
noted that the veteran was not able to expound on the problem 
with left hand numbness.  Upon clinical evaluation, there was 
no swelling or deformity of the left elbow, or medial or 
lateral instability.  There was no evidence of olecranon 
bursitis.  Range of motion testing revealed hyperextension to 
10 degrees and flexion to 140 degrees.  There was no pain or 
crepitus with passive range of motion.  The veteran was 
reported to have full pronation and supination, and there was 
no palpable or visible defect in the biceps or brachialis 
musculature.  Motor testing was done which included shoulder 
abduction and upper arm flexion-extension, as well as finger 
abduction, and there was no reported weakness bilaterally.  
In addition, there was no numbness to touch in the left hand, 
and no pain to palpation of the shrapnel scar.  An associated 
radiographic study of the humerus revealed no fractures or 
significant arthritic change, but did reveal an opaque 
metallic foreign body alongside the mid left humoral shaft.  
The examiner's diagnosis was normal left elbow examination 
without clinical evidence of cubital tunnel syndrome, 
osteoarthritis, bursitis, or medial or lateral epicondylitis.  

In September 1998, the veteran was again medically examined 
for VA purposes.  He complained of pain along the lateral 
aspect of his elbow, especially when doing any heavy lifting 
exercises.  The veteran also stated that he could comfortably 
lift about 20 pounds but had difficulty lifting anything 
heavier.  In addition, the veteran complained of decreased 
sensation at the radial three digits of his left hand.  He 
noted that his discomfort in his left arm improved with 
muscle relaxants.  On clinical evaluation, the left elbow was 
noted to have 0 to 140 degrees of flexion, 85 degrees of 
supination, and 75 degrees of pronation.  There was 
tenderness to palpation at the lateral epicondyle.  There was 
a 2-cm scar along the mid lateral aspect of the left biceps 
which was well-healed, and there was no muscle atrophy of the 
left upper arm noted.  

In addition, motor examination revealed 5/5 for the veteran's 
biceps and triceps, as well as deltoids, wrist extensors, and 
wrist flexors.  Sensation was intact at the ulnar, median, 
and radial nerve distribution.  Furthermore, there was a 
negative Tinel's sign, Phalen's sign, and median nerve 
compression sign.  An associated radiographic study revealed 
no acute bony or joint abnormalities of the left humerus or 
elbow, in addition to a radiopaque foreign body projected 
over the soft tissues of the mid-shaft of the left humerus.  
The examiner's impression noted that the veteran had signs 
and symptoms consistent with lateral epicondylitis of his 
left elbow.  

In an October 1998 addendum to the September 1998 VA 
examination report, the examiner noted that the veteran had 
give-away weakness in the triceps and biceps muscle function 
of the left upper extremity.  Deltoid function was strong, as 
well as function of the pronator, supinator, flexor, and 
extensor groups for the fingers and the wrists.  There was no 
muscle atrophy noted.  The measurement of the left arm five 
inches above the lateral epicondyle was 12 and 6/8 inches, 
while a similar measurement of the right arm was 12 and 5/8 
inches.  The examiner also noted that there was no objective 
neurologic dysfunction.  

In addition, pinprick was not as sharp and vibration was not 
as keen on the entire left upper extremity, as compared to 
the right.  This, the examiner noted, did not conform to any 
anatomic derangement of the peripheral nerve or spinal cord 
function.  The veteran was noted to complain that the left 
arm bothered him when working as a mechanic or carpenter.  
Furthermore, the examiner reported that the SFW scar was l.5 
inches long by .05 inches wide, and located about five inches 
above the lateral epicondyle on the lateral surface of the 
left arm.  There was no tenderness or pain on palpation of 
the scar tissue.  The examiner's impression was that the SFW 
of the left upper arm did not demonstrate any neuromuscular 
abnormality.  

In a subsequent January 1999 addendum, the examiner reported 
that residuals of the veteran's SFW of the left upper arm did 
not involve any muscles or bone, although the veteran's 
lateral epicondylitis did appear to be a remnant of the 
injury.  

In March 1999, the veteran underwent an additional VA 
examination.  Upon clinical evaluation of his left leg, there 
was noted a 2-cm transverse scar over the anteromedial aspect 
of the mid shaft of the tibia.  There was no hypertrophy of 
the scar, and no tenderness to palpation or percussion along 
the tibial shaft or along the scar site.  The veteran's 
tibialis anterior, gastrocnemius, and extensor hallucis 
longus muscles were all 5/5 for motor strength.  Sensation 
was intact to the deep and superficial peroneal nerves, as 
well as the sural nerve distribution.  Pulses were palpable 
at the dorsalis pedis and posterior tibial.  The examiner 
reported that the veteran's left lower extremity did not 
demonstrate any deficit.  

Furthermore, the examiner also reported that the veteran 
complained of a dull aching pain, especially with weather 
changes, in his left upper arm.  This was noted as possibly 
being the result of scar tissue which had formed subsequent 
to his shrapnel injury.  However, the examiner reported that 
the veteran's main problem appeared to be lateral 
epicondylitis, and he opined that any correlation between the 
shrapnel wound and the lateral epicondylitis could not be 
determined at that time.  

Thereafter, the RO received Dorn Veterans' Hospital medical 
records, dated from October 1997 to July 1998, as well as 
medical records from Jay Bishop, M.D., dated from June 1999 
to August 1999.  These records noted the veteran's treatment 
for basal cell cancer of the nose and eyebrow, and did not 
pertain to the issues on appeal. 

II.  Analysis

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected residuals of a SFW to the left anterior leg 
and SFW of the left upper arm, with retained metallic 
fragment, are more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  


The RO has assigned a noncompensable evaluation for the 
veteran's service-connected residuals of a SFW of the left 
anterior leg, and a 10 percent evaluation for residuals of a 
SFW of the left upper arm, in accordance with the criteria 
set forth in the VA Schedule for Rating Disabilities.  In 
doing so, specific consideration was given to 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7805.  Under this provision, 
scars may be evaluated on the basis of any related limitation 
of function of the body part which they effect. 

With respect to the veteran's left leg, in evaluating 
limitation of function, the Board finds that the veteran has 
not contended that his left anterior leg scar limits the 
function of any particular body part.  A review of the 
evidence reflects that the veteran's SFW of the left anterior 
leg was noted in service as a superficial wound.  There is no 
medical evidence of record that the veteran has received 
treatment for any residual disability associated with his SFW 
to the left anterior leg or the resulting scar.  On VA 
examination in March 1999, there was no hypertrophy of the 
left leg scar, nor was there tenderness to palpation or 
percussion along the tibial shaft or along the scar site.  
The veteran's tibialis anterior, gastrocnemius, and extensor 
hallucis longus muscles were all 5/5 motor strength.  
Sensation was intact to the deep and superficial peroneal 
nerves, as well as the sural nerve distribution.  Pulses were 
palpable at the dorsalis pedis and posterior tibial.  The 
examiner reported that the veteran's left lower extremity did 
not demonstrate any deficit.  

Therefore, the Board finds that the preponderance of the 
evidence reflects that the degree of disability associated 
with the veteran's left anterior leg scar is not commensurate 
with the manifestations required for a compensable disability 
evaluation under DC 7805.  While the veteran has complained 
of pain in his left leg which he contends was not present 
before he served in Vietnam, we conclude that the objective 
medical evidence, as noted above, does not reflect any 
residual disability associated with the veteran's left lower 
extremity as a result of the SFW or the resulting scar.  
Thus, the veteran's claim for an increased rating must be 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §4.118, DC 
7805.


With respect to the left upper arm, we are cognizant that the 
veteran's service medical records did not reflect muscular, 
vascular, or neurological damage as a result of his shell 
fragment wound.  At separation, the veteran complained of 
intermittent pain and weakness in his left arm.  Post-service 
medical records have reflected the veteran's continuous 
complaints of pain in his left upper arm and elbow, 
especially after extensive use.  On VA examinations in 
November 1994 and September 1998, clinical examination of the 
veteran's left upper arm, including associated muscle and 
nerve groups, revealed normal findings.  Furthermore, the 
left arm scar site was not found painful or tender to 
palpation.  During his September 1998 examination, and in 
subsequent addenda, the veteran was reported to suffer from 
lateral epicondylitis of the left elbow.  The VA examiner 
reported in January 1999 that the disorder appeared to be a 
remnant of the veteran's SFW of the left upper arm.  The 
examiner subsequently reported in March 1999 that any such 
correlation between the veteran's SFW of the left upper arm 
and his lateral epicondylitis could not be determined at that 
time.  

As noted above, determinations under DC 7805 are based on 
limitation of function associated with the scar site.  The 
medical evidence of record does not demonstrate that the 
veteran's left upper arm is functionally impaired as a result 
of his SFW scar, and therefore, any greater rating than is 
currently in effect under DC 7805 is not warranted.  
Furthermore, we have also considered any additional pain or 
functional loss that might be warranted with respect to the 
finding of lateral epicondylitis of the left elbow.  As noted 
above, the examiner has given conflicting opinions as to 
whether this disorder is associated with the veteran's SFW 
residuals of the left upper arm. 

While this inconclusiveness might warrant a remand for a more 
definitive finding, in this instance we find the 10 percent 
rating the veteran currently receives adequately compensates 
him for any pain on use, given the lack of any other 
objective evidence of demonstrable deficit in the veteran's 
left upper arm.  See DeLuca v. Brown, 8 Vet.App. 202, 206-08 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  Accordingly, the 
Board concludes that the degree of impairment caused by the 
veteran's service-connected residuals of a SFW of the left 
upper arm does not more nearly approximate the next higher, 
or 20 percent, rating but is appropriately compensated by the 
current 10 percent rating.  38 C.F.R. § 4.7 (1999).

Finally, the Board is cognizant that, in our March 1998 
remand order, we instructed the RO to consider the veteran's 
SFW residuals for both the left anterior leg and left upper 
arm under the old and revised regulations for evaluating 
disabilities due to muscle injuries.  See 38 C.F.R. § 4.73, 
DC 5301-5329 (1996 and 1999).  The veteran's disabilities 
were then, as they are now, rated under 38 C.F.R. § 4.118, DC 
7805.  In its July 1999 SSOC, the RO did not evaluate the 
veteran's disabilities as instructed by the Board, but 
continued to rate the veteran's SFW residuals of his left 
anterior leg and left upper arm under DC 7805.  We are 
mindful that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet.App. 268 
(1998).

In this instance, however, the medical evidence received 
since the Board's 1998 decision reflects a lack of any 
objective clinical finding of muscle disability associated 
with the veteran's residuals of a SFW of the left anterior 
leg or left upper arm.  Furthermore, if the veteran's 
disabilities were evaluated under those Codes for muscle 
injuries pertaining to the left leg and arm, they still would 
not warrant increased ratings.  See 38 C.F.R. § 4.73, DC's 
5305-5307 and 5310-5312 (1996 and 1999).  Therefore, after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for noncompliance with 
the remand order, would be judicially expedient or otherwise 
result in a different finding.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Therefore, we conclude that the RO's noncompliance with the 
full scope of the remand order is nonprejudicial error, and 
the veteran's residuals of a SFW of the left anterior leg and 
left upper arm are appropriately rated under 38 C.F.R. 
§ 4.118, DC 7805. 


ORDER

1. Entitlement to an increased (compensable) rating for 
residuals of a SFW of the left anterior leg is denied.  

2. Entitlement to an increased rating for residuals of a SFW 
wound of the left upper arm, with retained metallic 
fragment, is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

